Citation Nr: 1227837	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  06-12 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1961 to December 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, Regional Office.

In December 2008, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a chronic lumbar spine disorder and remanded it to the RO for additional evidentiary development.  In June 2010, the Board again remanded the case to the RO for additional evidentiary development.  

In July 2008, the Veteran and his wife appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement received by VA in January 2010, the Veteran noted that in 1973 he attempted to obtain workers' compensation from his employer but the claim was denied because of the in-service injury that has given rise to the claim now before the Board.  The Veteran and another serviceman, R.S., have submitted lay evidence that during training, the Veteran was attempting to carry another man and run 75 yards when he injured his back.  The Veteran has further testified that he continued to experience low back symptoms while in service.  

The Veteran has requested VA obtain the records from his workers' compensation case and unemployment claim but no attempt has been made to obtain these records.  The Board has determined that these records are similar to the types of records from a claim of disability filed with the Social Security Administration and an attempt should be made to obtain the records as there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010)

In addition, the RO afforded the Veteran a VA examination in November 2006, which diagnosed lumbar degenerative disc disease with mild left lower extremity radiculopathy and moderate mechanical back pain but the examiner did not offer an opinion on whether the diagnosis was related to service.  In a second VA examination that occurred in July 2009, the examiner concluded the Veteran's disorder was related to age but based the conclusion in part upon what the examiner concluded was the one time complaint of back pain in the service treatment records in June 1962.  The examiner, however, failed to account for the history in that note which stated the Veteran had back pain since boot camp and the Veteran entered service nearly a year earlier in August 1961.  When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As noted, the Veteran has submitted evidence of symptoms he experienced in service and after.  The Veteran is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The July 2009 VA examination does not explain the clinical evidence of the Veteran's lay evidence.  For these reasons, the Board has determined that a new VA examination is needed.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake appropriate action to obtain a copy of any determinations associated with the Veteran's 1973 application for workers' compensation benefits with the State of Florida, as well as copies of all medical records underlying the determination.  

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Request that the Veteran submit, or in the alternative, supply the necessary identifying information and authorization for VA to obtain records from the Veteran's 1973 worker's compensation and unemployment claims from the Veteran's employer, the employer's worker' compensation insurer, and any previously unidentified medical providers who were involved.  

For each source identified, if the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  After the records development has been completed, afford the Veteran a VA examination by a physician to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that:  a). The Veteran has a current low back disability, and b).  if so, is the current low back disability related to the in-service injury as described by the Veteran. 

The Veteran's file must be made available to the examiner for review.

In formulating the opinion, the VA examiner is asked to consider these significant facts of the case:

a).  The Veteran has submitted lay evidence that during boot camp, as a training exercise, he was required to run 25 yards, crawl for 50 yards, and then pick up another person and carry him back running 75 yards.  

b).  The Veteran testified that during this exercise, the Veteran injured his back and received treatment and was ordered to refrain for a period of time from further physical training.  As a result, he did not complete boot camp with his original platoon but had to wait and be re-assigned to a subsequent training platoon.  

c).  Since that time, the Veteran has testified that he has experienced pain and other symptoms which have progressively worsened. 

d).  A June 1962 service treatment record indicates that the Veteran complained of pain in the lower part of his left side since boot camp.  On physical examination, there was pain over the left sacroiliac joint, but there was no limitation of flexion or lateral flexion.  

e).  In service, an X-ray in June 1965 included a finding that the lumbar vertebrae appeared normal. 

f).  The separation examination in December 1965 stated the Veteran's spine was normal.

g).  Sometime in 1973, the Veteran experienced an injury involving his back at work.

h).  In August 1997 the Veteran was involved in a motor vehicle accident which resulted in treatment for back pain.  

The examiner is also asked to consider that a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. 

4.  After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


